                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

KATHLEEN MATILDA REPPERT,              NO. 3:19-cv-0878

           Plaintiff,
                                       (SAPORITO, M.J.)
           v.

ANDREW SAUL1,
Commissioner of Social Security,

           Defendant.


                                ORDER

     AND NOW, this 3rd day of April, 2020, IT IS HEREBY

ORDERED that:

     1.    The Commissioner’s final decision denying the plaintiff’s

application for benefits under Title II of the Social Security Act is

VACATED and REMANDED to conduct a new administrative hearing

before a different, constitutionally appointed ALJ;


1Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42
U.S.C. § 405(g) (action survives regardless of any change in the person
occupying the office of Commissioner of Social Security). The caption in
this case is amended to reflect this change.
      2. The Clerk is directed to enter judgment in favor of the plaintiff;

      3. The Clerk shall mark this case as CLOSED.



Dated: April 3, 2020                     s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                     2
